Rat, J.—
This case is before us, on appeal taken by plaintiff from the judgment of the St. Louis court of appeals, affirming the judgment rendered in defendant’s favor, by the circuit court of the city of St. Louis. The opinion of the court of appeals appears in 16 Mo. App. at page 275, The case is not presented in this court in any new and controlling aspect, and, inasmuch as a *453discussion by us of the questions involved would lead to the same conclusion reached by that court, which, we' think, is correct, we see no good reason to add anything to what is there said. Judgment affirmed.
All concur, except Brace, J., absent.